        Case 2:17-cv-00083-NDF Document 58 Filed 09/29/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTPaCT OF WYOMING



AMEiaCAN PETROLEUM
INSTITUTE,

              Petitioner,

vs.                                                   Case No. 17-CV-83-NDF


UNITED STATES DEPARTMENT OF
THE INTERIOR; DAVID
BERNHARDT,' in his official capacity as
Secretary of the United States Department
of the Interior; OFFICE OF NATURAL
RESOURCES P^VENUE; KIMBRA
DAVIS,^ in her official capacity as
Director of the Office of Natural
Resources Revenue,

              Respondents.



                               ORDER ON MANDATE




      The above entitled matter having been appealed to the United States Court of

Appeals for the Tenth Circuit and the appellate court having remanded the case by mandate
issued on September 28, 2020, it is




• Pursuant to Federal Rule of Appellate Procedure 43, Secretary of the Interior David
Bemhardt was substituted for former Secretary of the Interior Ryan Zinke.
2Pursuant to Federal Rule of Appellate Procedure 43, Director of the Office of Natural
Resources Revenue Kimbra Davis was substituted for former Director Gregory Gould.
 Case 2:17-cv-00083-NDF Document 58 Filed 09/29/20 Page 2 of 2




ORDERED that this matter be dismissed for lack ofjurisdiction.

Dated this ^ / day ofSeptember, 2020.

                                         T
                          NANCY D. FREUDENTHAL
                          UNITEDiSTATES DISTRICT JUDGE
